 


109 HR 3176 IH: To amend the Caribbean Basin Economic Recovery Act to provide preferential treatment for certain apparel articles that are both cut (or knit to shape) and sewn or otherwise assembled in one or more beneficiary countries under that Act from fabrics or yarn not widely available in commercial quantities.
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3176 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Menendez introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Caribbean Basin Economic Recovery Act to provide preferential treatment for certain apparel articles that are both cut (or knit to shape) and sewn or otherwise assembled in one or more beneficiary countries under that Act from fabrics or yarn not widely available in commercial quantities. 
 
 
1.Preferential treatment for certain apparel articles under the Caribbean Basin Economic Recovery Act 
(a)AmendmentSection 213(b)(2)(A)(v) of the Caribbean Basin Economic Recovery Act is amended by adding at the end the following new subclause: 
 
(III)Apparel articles that are both cut (or knit to shape) and sewn or otherwise assembled in one or more CBTPA beneficiary countries from single knit 24 gauge jersey fabric with a jacquard attachment in chief weight of polyester staple, mixed with cotton and not more than 5 percent elastomeric weighing from 6.0 to 6.2 square meters per kilogram with a yarn size of 54.14 metric (32/1 English), with an elastomeric core, dyed and properly classified under subheading 6006.32.00 of the Harmonized Tariff Schedule of the United States.. 
(b)Effective date 
(1)In generalThis amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after January 3, 2005. 
(2)Retroactive applicationNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law, upon proper request filed with the Bureau of Customs and Border Protection of the Department of Homeland Security before the 90th day after the date of the enactment of this Act, any entry, or withdrawal from warehouse for consumption, of any good— 
(A)that was made on or after January 3, 2005, and before the date of the enactment of this Act, and 
(B)with respect to which there would have been no duty or a lower rate of duty if the amendment made by subsection (a) applied to such entry or withdrawal, shall be liquidated or reliquidated as if such amendment applied to such entry or withdrawal.  
 
